Affirmed and Memorandum Opinion filed January 14, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00795-CV

           IN THE INTEREST OF J.J. JR., AND J.J., CHILDREN


                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-01438J

                 MEMORANDUM                      OPINION


      Appellant, J.J., appeals a final decree signed September 11, 2013,
terminating his parental rights to the children who are the subject of this suit.
Appellant filed a timely notice of appeal. The trial court found that appellant is
indigent and appointed counsel to represent him in this appeal.

      Appellant=s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional
evaluation of the record demonstrating why there are no arguable grounds to be
advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). The
Anders procedures are applicable to an appeal from the termination of parental
rights when an appointed attorney concludes that there are no non-frivolous issues
to assert on appeal. In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.CHouston [14th
Dist.] 2004, no pet.).

       A copy of counsel=s brief was delivered to appellant. Appellant was advised
of his right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991); In re D.E.S., 135 S.W.3d at
329-30. As of this date, no pro se response has been filed.

       We have carefully reviewed the record and counsel=s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error
in the record. A discussion of the brief would add nothing to the jurisprudence of
the state.

       Accordingly, the judgment of the trial court is affirmed.



                                      PER CURIAM



Panel consists of Justices McCally, Busby and Donovan.




                                          2